In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00051-CV



                 JERRY LAZA, Appellant

                            V.

        CITY OF PALESTINE, TEXAS, Appellee




         On Appeal from the 349th District Court
                Anderson County, Texas
           Trial Court No. DCCV16-356-349




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                              ORDER

          Pending before this Court is Appellant Jerry Laza’s fourth motion for an extension of the

appellate briefing deadline in this matter. In his motion, Laza contends that there is a crucial

exhibit missing from the reporter’s record.         Laza maintains that he, through counsel, has

attempted to resolve this issue with the court reporter, to no avail.

          Since Laza has raised issues regarding the accuracy of the record after it has been filed in

this Court, we will submit this dispute to the trial court for resolution under Rule 34.6,

subsections (e) and (f), of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 34.6(e),

(f). We hereby abate this matter to the trial court to conduct an evidentiary hearing pursuant to

Rule 34.6, subsections (e) and (f), for the purposes of (1) determining whether all portions of the

record to which the parties are entitled have been provided to them and filed with this Court and

(2) identifying and correcting, if possible, any inaccuracies or deficiencies in the reporter’s

record.

          We instruct the trial court to conduct an evidentiary hearing within fifteen days of the

date of this order and to enter findings regarding the following:

          1.     Precisely what portions of the record Laza (or any other party) claims are missing

and/or what parts of the record Laza (or any other party) claims are inaccurate.

          2.     For each error or omission identified in response to number 1 above, whether the

issue can be resolved by agreement as contemplated by Rule 34.6(e)(1) of the Texas Rules of

Appellate Procedure.



                                                   2
          3.     If such error or omission can be corrected by agreement, then the trial court is

instructed to take steps to ensure that the record is corrected in accordance with the parties’

agreement.

          4.     If such error or omission cannot be corrected by agreement, then the trial court is

instructed to take the steps outlined in Rule 34.6(e)(2) of the Texas Rules of Appellate Procedure

to resolve the dispute and correct the record.

          5.     For each error or omission identified in response to number 1 above, whether any

missing exhibit or portion of the record has been lost or destroyed as contemplated by Rule

34.6(f) of the Texas Rules of Appellate Procedure.

          6.     For each exhibit or portion of the record that is determined to be lost or destroyed,

if any, the trial court is instructed to take evidence on and enter findings regarding each of the

four factors set out in Rule 34.6(f) of the Texas Rules of Appellate Procedure and to enter

recommendations regarding whether the appellant is entitled to a new trial as a result of the lost

or destroyed exhibit or portion of the record.

          7.     We also request that the trial court make any additional findings that it believes

will be helpful to this Court in fully and finally resolving all issues related to the record in this

matter.

          The trial court’s findings, as set forth above, shall be entered into the record of the case

and filed with this Court as a supplemental clerk’s record within ten days of the date of the

hearing. The reporter’s record of the hearing, and any certified corrections to the reporter’s



                                                   3
record under Rule 34.6(e)(2), shall be filed in the form of a supplemental reporter’s record within

ten days of the date of the hearing.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

record. We withdraw Laza’s current briefing deadline and will establish a new briefing schedule

once the case is returned to our jurisdiction from abatement.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: February 2, 2021




                                                4